EXHIBIT 10.7

 

 

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

DATED AS OF

 

FEBRUARY 14, 2020

 

BY AND BETWEEN

 

FRANCHISE GROUP, INC.

 

AND

 

KAYNE FRG HOLDINGS, L.P.

 

 

 

 

 

 

 

 

 







 

TABLE OF CONTENTS

 

Article I   DEFINITIONS 2 1.1   Certain Definitions 2 1.2   Other Terms 4
Article II   REGISTRATION RIGHTS 4 2.1   Shelf Registration Statement 4
2.2   Blackout Periods 5 2.3   Piggyback Registration 6 2.4   Registration
Procedures 7 2.5   Obligations of the Parties 11 2.6   Expenses 12
2.7   Indemnification; Contribution 12 2.8   Indemnification Procedures 14
2.9   Rule 144 15 2.10   Transfer of Registration Rights 15 Article
III   MISCELLANEOUS 16 3.1   Notices 16 3.2   Waiver 16 3.3   Counterparts 17
3.4   Applicable Law 17 3.5   WAIVER OF JURY TRIAL 17 3.6   Severability 17
3.7   Further Action 17 3.8   Delivery by Electronic Transmission 17
3.9   Entire Agreement 18 3.10   Remedies 18 3.11   Descriptive Headings;
Interpretation 18 3.12   Amendments 19

 

 







REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated February [●], 2020,
is made and entered into by and between Franchise Group, Inc., a Delaware
corporation (the “Company”), and Kayne FRG Holdings, L.P., a Delaware limited
partnership (the “Investor”). Except as expressly provided herein, capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Subscription Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of December 28, 2019, by and among American Freight Group Inc., a
Delaware corporation (“Target”), Franchise Group Newco Intermediate AF, LLC, a
Delaware limited liability company and indirect subsidiary of the Company
(“Parent”), Franchise Group Merger Sub AF, Inc., a Delaware corporation and
direct wholly owned subsidiary of Parent (“Merger Sub”), and The Jordan Company,
L.P., a Delaware limited partnership, solely in its capacity as Representative
(as defined therein) (as such agreement may be amended, restated or otherwise
modified from time to time, the “Merger Agreement”), pursuant to which, among
other things, subject to the terms and conditions set forth in the Merger
Agreement, Merger Sub will merge with and into Target, with Target continuing as
the surviving corporation in such merger and as an indirect subsidiary of the
Company (the “Transaction”);

 

WHEREAS, on December 28, 2019, the Company entered into a debt commitment letter
with the Investor (the “Debt Commitment Letter”) and related fee letters (the
“Fee Letters” and, together with the Debt Commitment Letter, the “DCL”),
pursuant to which the Investor agreed to provide $200,000,000 of debt financing
for the Transaction subject to the terms and conditions set forth in the DCL
(the “Debt Commitment”);

 

WHEREAS, as consideration and payment for services rendered by the Investor to
the Company and its affiliates in connection with the Debt Commitment and the
debt financing contemplated thereby (the “Consideration”), the Investor
subscribed for from the Company, and the Company issued and sold to the Investor
in exchange for the Consideration, 1,250,000 shares (the “Subscription Shares”)
of the Company’s Common Stock, par value $0.01 per share (the “Common Stock”),
subject to the terms and conditions set forth in that certain Subscription
Agreement, dated the date hereof, between the Company and Investor (the
“Subscription Agreement”);

 

WHEREAS, pursuant to Section 5 of the Subscription Agreement, during the period
beginning from the date of the Subscription Agreement and continuing to and
including the date that is six months after the date thereof (the “Lock-Up
Period”), the Investor agreed that, subject to certain exceptions, it will not
offer, sell, contract to sell, pledge, grant any option to purchase, make any
short sale or otherwise transfer, assign or dispose of any of the Subscription
Shares; and

 

WHEREAS, the Company and the other parties hereto desire to enter into this
Agreement in order to set forth certain registration rights applicable to the
Subscription Shares upon the expiration of the Lock-Up Period.

 

- 1 -





NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:

 

Article I

 

DEFINITIONS

 

1.1              Certain Definitions. For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1.1:

 

“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any federal,
state, local, foreign or international Governmental Entity or any arbitration or
mediation tribunal.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person; provided, however, that neither the
Investor nor any of its Affiliates shall be deemed to be an Affiliate of the
Company or any of its Subsidiaries for purposes of this Agreement, and neither
the Company nor any of its Subsidiaries shall be deemed to be an Affiliate of
the Investor or any of its Subsidiaries for purposes of this Agreement. As used
in this definition, “control” (including with correlative meanings, “controlled
by” and “under common control with”) means possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of voting securities, by contract or otherwise).

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
Law to close.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Governmental Entity” means any United States federal, state or local, or
foreign, international or supranational, government, court or tribunal, or
administrative, executive, governmental or regulatory or self-regulatory body,
agency or authority thereof.

 

“Law” means any federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Entity.

 

“Non-Vintage Investors” means the investors, other than the Vintage Group
Members, listed on Schedule 1 to that certain Registration Rights Agreement,
dated as of July 10, 2019, as amended, among the Company and the investors
listed on Schedule 1 thereto.

 

- 2 -





“Parties” means the Company and each of the stockholders that are parties
hereto, and each, a “Party”.

 

“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company or
governmental or other entity.

 

“Registrable Shares” means, at any time, (i) the Subscription Shares and (ii)
any shares of capital stock or other equity securities issued in exchange for or
in substitution of a dividend or distribution on any Subscription Shares, but
excluding any such Subscription Shares that have, after the date hereof, been
Transferred pursuant to (a) a registration statement or valid registration
exemption under, and in compliance with the requirements of, the Securities Act
such that such shares are freely tradeable or (b) Rule 144 under, and in
compliance with the requirements of, the Securities Act.

 

“Representatives” means, with respect to any Person, such Person’s officers,
directors, managers, employees, financing sources, consultants, agents,
financial advisors, attorneys, accountants, other advisors, Affiliates and other
representatives.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities or other voting ownership interests of which is sufficient,
together with any contractual rights, to elect at least a majority of its board
of directors or other governing body (or, if there are no such voting interests,
50% or more of the equity interests of which) is owned directly or indirectly by
such first Person; provided, that neither the Company nor any of its
Subsidiaries shall be deemed to be a Subsidiary of the Investor or any of its
Subsidiaries for purposes of this Agreement.

 

“Transfer” means, directly or indirectly (whether by merger, operation of law or
otherwise), to sell, transfer, assign or otherwise dispose of or encumber (other
than as security in connection with any bona fide loan or financing transaction)
any direct or indirect economic, voting or other rights in or to any Common
Stock, including by means of (i) the Transfer of an interest in a Person that
directly or indirectly holds such Common Stock or (ii) a hedge, swap or other
derivative.

 

“underwritten offering” means an offering in which Securities of the Company are
sold to one or more underwriters (as defined in Section 2(a)(11) of the
Securities Act) for resale to the public.

 

“Vintage Group” means collectively, Tributum, L.P., Vintage Tributum LP, Vintage
Capital Management, LLC, Samjor Family LP, Vintage RTO, L.P., Stefac LP, Brian
Kahn and Lauren Kahn, as tenants by the entirety, and B. Riley FBR, Inc. and any
of their respective Affiliates (excluding the Company, Franchise Group New
Holdco, LLC and their respective Subsidiaries), successors and permitted assigns
who hold common units of Franchise Group New Holdco, LLC, shares of the
Company’s Voting Non-Economic Preferred Stock or shares of Common Stock.

 

- 3 -





“Vintage Group Member” means each member of the Vintage Group.

 

1.2              Other Terms. For purposes of this Agreement, the following
terms have the meanings set forth in the sections indicated.

 

Agreement Preamble Blackout Period 2.2 Claim Notice 2.8(a) Claims 2.7(a) Closing
Recitals Common Stock Recitals Company Preamble Consideration Recitals Counsel
2.4(a)(i) DCL Recitals Debt Commitment Recitals Debt Commitment Letter Recitals
Effective Period 2.4(a)(iii) Fee Letters Recitals Indemnifying Party 2.8(a)
Investor Preamble Lock-Up Period Recitals Merger Agreement Recitals Merger Sub
Recitals Parent Recitals Participating Investors 2.3(b) Piggyback Registration
2.3(a) Required Investor Information 2.5(a) Shelf Registration Statement 2.1
Subscription Agreement Recitals Subscription Shares Recitals Target Recitals
Transaction Recitals

 

 

 

- 4 -





Article II

REGISTRATION RIGHTS

 

2.1              Shelf Registration Statement. As promptly as practicable after
the date hereof, but in any event no later than the expiration of the Lock-Up
Period, the Company shall prepare and file with the SEC a “shelf” registration
statement on Form S-1 (or Form S-3 if the Company is eligible to use Form S-3 at
such time) with respect to the offer and resale of all Registrable Shares in
accordance with Rule 415, except to the extent the Company has an existing shelf
registration statement covering the Common Stock which may be used for the
purposes contemplated herein (such new or existing registration statement
together with any additional registration statements filed to register any
Registrable Shares, the “Shelf Registration Statement”). Upon becoming eligible
to use Form S-3, the Company shall promptly file a Shelf Registration Statement
on Form S-3, which may be in the form of a post-effective amendment to the Shelf
Registration Statement on Form S-1, covering all of the then Registrable Shares
and will maintain the effectiveness of the Shelf Registration Statement on Form
S-3 (or such comparable or successor form) then in effect until such time as
there are no Registrable Shares. The Company will use its reasonable best
efforts to (i) cause the Shelf Registration Statement, when filed, to comply in
all material respects with all legal requirements applicable thereto, (ii)
respond as promptly as reasonably practicable to, and resolve all comments
received from, the SEC or its staff concerning the Shelf Registration Statement,
(iii) have the Shelf Registration Statement declared effective under the
Securities Act as promptly as practicable after such filing and (iv) maintain
the effectiveness of (and availability for use of) the Shelf Registration
Statement (including by filing any post-effective amendments thereto or
prospectus supplements in respect thereof) until such time as there are no
Registrable Shares. Notwithstanding the foregoing provisions of this Section
2.1, if the SEC prevents the Company from including on a registration statement
any or all of the Registrable Shares to be registered pursuant to this Section
2.1 due to limitations on the use of Rule 415 of the Securities Act for the
resale of Registrable Shares by the Investor, such registration statement shall
register the resale of a number of Registrable Shares which is equal to the
maximum number of shares as is permitted by the SEC, and the Company shall use
its reasonable best efforts to register all such remaining Registrable Shares
for resale as promptly as reasonably practicable in accordance with the
applicable rules, regulations and guidance of the SEC.

 

2.2              Blackout Periods. Notwithstanding anything in Section 2.1 to
the contrary, the Company shall be entitled to postpone and delay the filing or
effectiveness (but not the preparation) of any registration statement or the
offer or sale of any Registrable Shares thereunder (i) for reasonable periods of
time in advance of the release of the Company’s quarterly and annual financial
results and (ii) for reasonable periods of time, not in excess of an aggregate
of ninety (90) calendar days in any twelve (12)-month period and in no event
more than two times in any twelve (12)-month period (any such postponement and
delay permitted by this Section 2.2 being, a “Blackout Period”), if (A) the
Board of Directors determines in its good faith judgment that any such filing or
effectiveness of a registration statement or the offering or sale of any
Registrable Shares thereunder would (1) materially impede, materially delay or
otherwise materially interfere with any pending or proposed material
acquisition, disposition, corporate reorganization or other similar material
transaction involving the Company as to which the Company has taken substantial
steps and is proceeding with reasonable diligence to effect, (2) materially
adversely affect any registered underwritten public offering of the Company’s
securities for the Company’s account as to which the Company has taken
substantial steps (including, but not limited to, selecting a managing
underwriter for such offering) and is proceeding with reasonable diligence to
effect such offering, or (3) require disclosure of material non-public
information which, in the reasonable discretion of the Board of Directors,
acting in good faith, would have a material adverse effect on the business,
operations or management of the Company or any of its Affiliates if disclosed at
such time or (B) the Board of Directors determines in its good faith judgment
that the Company is required by law, rule or regulation to amend or supplement
the affected registration statement or the related prospectus so that such
registration statement or prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company shall give written notice to the Investor of its determination to
postpone or delay the filing of such registration statement or other imposition
of a Blackout Period and a general statement of the reason for such deferral and
an approximation of the anticipated delay; provided, further, that in the event
that the Company proposes to register shares of Common Stock (other than in
connection with a registered underwritten public offering of the Company’s
securities for the Company’s account) during a Blackout Period, the Company
shall not pursuant to this Section 2.2 be entitled to postpone or delay the
filing or effectiveness of any registration statement or the offer or sale of
any Registrable Shares during such Blackout Period. Upon notice by the Company
to the Investor of any such determination, the Investor shall, except as
required by applicable Law, keep the fact of any such notice strictly
confidential, and during any Blackout Period (or until such Blackout Period
shall be earlier terminated in writing by the Company), promptly halt any offer,
sale, trading or transfer by it of any shares of Common Stock and promptly halt
any use, publication, dissemination or distribution of any prospectus or
prospectus supplement covering such Registrable Shares and, if so directed by
the Company, shall deliver to the Company any copies then in its possession of
any such prospectus or prospectus supplement. A deferral of the filing or
effectiveness of a registration statement or other imposition of a Blackout
Period pursuant to this Section 2.2 shall be lifted as soon as practicable (and
in no event later than the 90th calendar day in any 12-month period), and the
Company shall promptly (and in any event within five (5) Business Days) notify
in writing the Investor of the termination of the Blackout Period and the
absence of the circumstances giving rise to such Blackout Period.

 

- 5 -





2.3              Piggyback Registration.

 

(a)               Whenever the Company proposes to publicly sell or register for
sale any of its securities in an underwritten offering pursuant to a
registration statement under the Securities Act (other than a registration
statement on Form S-8 or on Form S-4 or any similar successor forms thereto) (a
“Piggyback Registration”), the Company shall give prompt written notice to the
Investor of its intention to effect such sale or registration and, subject to
Section 2.3(b) and subject to Section 5 of the Subscription Agreement, shall
include in such transaction all Registrable Shares with respect to which the
Company has received a written request from the Investor for inclusion therein
within ten (10) Business Days after the receipt of the Company’s notice. The
managing underwriter or underwriters to administer the underwritten offering
pursuant to a Piggyback Registration shall be chosen by the Company in its sole
discretion. The Company may postpone or withdraw the filing or the effectiveness
of a Piggyback Registration at any time in its sole discretion.

 

 

 

 

- 6 -





(b)               If the managing underwriter or underwriters of any proposed
underwritten offering of Registrable Shares included in a Piggyback Registration
informs the Company and the Investor that, in its or their opinion, the number
of Registrable Shares which the Investor intends to include in such offering
exceeds the number which can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the shares of
Common Stock proposed to be registered by the Company shall be included therein
and, if additional Registrable Shares or shares of Common Stock can be so
registered, then the Registrable Shares or shares of Common Stock to be included
in such underwritten offering, up to the maximum number of additional shares of
Registrable Shares and Common Stock that, in the opinion of such managing
underwriter or underwriters, can be sold without having such adverse effect,
shall (i) first, be allocated to the Vintage Group Members until all of the
shares of Common Stock, if any, that the Vintage Group Members propose to sell
have been included therein, (ii) second, and only if all the shares referred to
in clause (i) of this Section 2.3(b) have been included, the number of shares of
Common Stock proposed to be sold by the Investor and the Non-Vintage Investors
(collectively, the “Participating Investors”), with such number to be allocated
pro rata among the Participating Investors that have requested to participate in
such offering based on the proportion that the number of shares of Common Stock
proposed to be sold in such offering by each Participating Investor bears to the
total number of shares of Common Stock proposed to be sold by all Participating
Investors in such offering (provided, that any securities thereby allocated to a
Participating Investor that exceed such Participating Investor’s request shall
be reallocated among the remaining requesting Participating Investors in like
manner) and (iii) third, and only if all of the shares of Common Stock referred
to in clause (ii) of this Section 2.3(b) have been included in such Piggyback
Registration, any other securities eligible for inclusion in such offering may
be included therein.

 

(c)               No registration of Registrable Shares effected pursuant to a
request under this Section 2.3 shall relieve the Company of its obligations
under Section 2.1 through Section 2.2.

 

2.4              Registration Procedures.

 

(a)               Without limiting the foregoing provisions of this Agreement,
in connection with each registration statement prepared pursuant to this Article
II pursuant to which Registrable Shares will be offered and sold, and in
accordance with the intended method or methods of distribution of the
Registrable Shares as described in such registration statement, the Company
shall use its reasonable best efforts to, as expeditiously as reasonably
practicable:

 

- 7 -





(i)                 prepare and file with the SEC such registration statement on
an appropriate registration form of the SEC and cause such registration
statement to become effective under the Securities Act as promptly as reasonably
practicable after the filing thereof, which registration statement shall comply
as to form in all materials respects with the requirements of the applicable
form and include or incorporate by reference all financial statements required
by such form to be filed therewith or incorporated by reference therein;
provided, that before filing a registration statement or prospectus or any
amendments or supplements thereto, the Company shall furnish to one counsel for
the Investor (which such counsel shall be confirmed to the Company in writing
(the “Counsel”)) draft copies of all such documents proposed to be filed (other
than any portion thereof which contains information for which the Company has
sought confidential treatment) as far in advance as reasonably practicable prior
to filing (and in any event at least five (5) Business Days prior to such filing
or such shorter time period as may be agreed by the Investor and the Company),
which documents will be subject to the reasonable review and (except for
exhibits) comment of the Investor and the Counsel and the underwriters in
connection with any underwritten offering, and the Company shall reasonably
consider all such comments, edits and objections and incorporate any such
comments and edits proposed reasonably and in good faith prior to filing any
amendment or supplement to any registration statement;

 

(ii)              furnish without charge to the Investor and the underwriters,
if any, at least one conformed copy of the registration statement and each
post-effective amendment or supplement thereto (including all schedules and
exhibits but excluding all documents incorporated or deemed incorporated therein
by reference, unless requested in writing by the Investor or an underwriter,
except to the extent such exhibits and schedules are currently available via
EDGAR and other than any portion thereof which contains information for which
the Company has sought confidential treatment) and such number of copies of the
registration statement and each amendment or supplement thereto (excluding
exhibits and schedules) and the summary, preliminary, final, amended or
supplemented prospectuses included in such registration statement as the
Investor or such underwriter may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Shares being sold by the
Investor (the Company hereby consents to the use in accordance with the U.S.
securities laws of such registration statement (or post-effective amendment
thereto) and each such prospectus (or preliminary prospectus or supplement
thereto) by the Investor and the underwriters, if any, in connection with the
offering and sale of the Registrable Shares covered by such registration
statement or prospectus);

 

(iii)            keep such registration statement effective and updated
(including the filing of a new registration statement upon the expiration of a
prior one) with respect to the disposition of all Registrable Shares subject
thereto until the date on which there are no Registrable Shares (the “Effective
Period”), and prepare and file with the SEC such amendments, post-effective
amendments and supplements to the registration statement and the prospectus as
may be necessary to maintain the effectiveness of the registration for the
Effective Period) and cause the prospectus (and any amendments or supplements
thereto) to be filed with the SEC;

 

- 8 -





(iv)             register or qualify the Registrable Shares covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as the Investor and any managing underwriter
or underwriters may reasonably request, keep such registrations or
qualifications in effect for so long as the registration statement remains in
effect, and do any and all other acts and things which may be reasonably
necessary to enable the Investor or any underwriter to consummate the
disposition of the Registrable Shares in such jurisdictions; provided, however,
that in no event shall the Company be required to (A) qualify to do business as
a foreign corporation in any jurisdiction where it would not, but for the
requirements of this clause (iv), be required to be so qualified, or (B) take
any action which would subject it to service of process (other than in
connection with the sale of the securities covered by the registration
statement) or taxation in any jurisdiction where it would not otherwise be
obligated to do so, but for this clause (iv);

 

(v)               cause all Registrable Shares covered by such registration
statement to be listed (after notice of issuance) on the New York Stock
Exchange, the NASDAQ Global Select Market or on the principal securities
exchange, interdealer quotation system or over-the-counter market on which
Common Stock is then listed or quoted;

 

(vi)             promptly notify the Investor and the managing underwriter or
underwriters in connection with any underwritten offering after becoming aware
thereof, (A) when the registration statement or any related prospectus or any
amendment or supplement thereto has been filed, and, with respect to the
registration statement or any post-effective amendment, when the same has become
effective, (B) of any request by the SEC or any U.S. state securities authority
for amendments or supplements to the registration statement or the related
prospectus or for additional information, (C) of the issuance by the SEC of any
stop order suspending the effectiveness of the registration statement or the
initiation of any proceedings for that purpose, (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose, or (E) within the Effective Period of the happening
of any event or the existence of any fact which makes any statement in the
registration statement or any post-effective amendment thereto, prospectus or
any amendment or supplement thereto, or any document incorporated therein by
reference untrue in any material respect or which requires the making of any
changes in the registration statement or post-effective amendment thereto or any
prospectus or amendment or supplement thereto so that they will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;

 

(vii)          during the Effective Period, obtain the withdrawal of any order
enjoining or suspending the use or effectiveness of the registration statement
or any post-effective amendment thereto or the lifting of any suspension of the
qualification of any of the Registrable Shares for sale in any jurisdiction;

 

(viii)        deliver to the Investor and the managing underwriter or
underwriters in connection with any underwritten offering copies of all material
correspondence between the SEC and the Company, its counsel or auditors and all
memoranda relating to discussions with the SEC or its staff with respect to the
registration statement (except to the extent such correspondence is currently
available via EDGAR or relates to information subject to a confidential
treatment request); provided, that any such delivery, review or investigation
shall not interfere unreasonably with the Company’s business;

 

- 9 -





(ix)             provide and cause to be maintained a transfer agent and
registrar for all Registrable Shares covered by such registration statement not
later than the effective date of such registration statement;

 

(x)               cooperate with the Investor and the managing underwriter or
underwriters in connection with any underwritten offering to facilitate the
timely preparation and delivery of certificates representing the Registrable
Shares to be sold under the registration statement in a form eligible for
deposit with the Depository Trust Corporation not bearing any restrictive
legends (other than as required by the Depository Trust Corporation) and not
subject to any stop transfer order with any transfer agent, and cause such
Registrable Shares to be issued in such denominations and registered in such
names as the managing underwriters in connection with such underwritten offering
may request in writing or, if not an underwritten offering, in accordance with
the instructions of the Investor, in each case at least two (2) Business Days
prior to the closing of any sale of Registrable Shares;

 

(xi)             in the case of a firm commitment underwritten offering, enter
into, concurrently with the Investor, an underwriting agreement customary in
form and substance (taking into account the Company’s prior underwriting
agreements) and reasonably acceptable to the Company for a firm commitment
underwritten secondary offering of the nature contemplated by the applicable
registration statement;

 

(xii)          obtain an opinion from the Company’s counsel and a “cold comfort”
letter from the Company’s independent public accountants (and, if necessary, any
other independent certified public accountants of any Subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data is, or is required to be, included in the registration statement)
in customary form and covering such matters as are customarily covered by such
opinions and “cold comfort” letters in connection with an offering of the nature
contemplated by the applicable registration statement;

 

(xiii)        provide to the Counsel and to the managing underwriters in
connection with any underwritten offering and no later than the time of filing
of any document which is to be incorporated by reference into the registration
statement or prospectus (after the initial filing of such registration
statement), copies of any such document; and

 

(xiv)         otherwise comply with all applicable rules and regulations of the
SEC and any applicable national securities exchange.

 

- 10 -





(b)               In the event that the Company would be required, pursuant to
Section 2.4(a)(vi)(E) to notify the Investor or the managing underwriter or
underwriters in connection with any underwritten offering of the occurrence of
any event specified therein, the Company shall, subject to Section 2.4(c), as
promptly as practicable, prepare and furnish to the Investor and to each such
underwriter a reasonable number of copies of a prospectus supplemented or
amended so that, as thereafter delivered to purchasers of Registrable Shares
that have been registered pursuant to this Agreement, such prospectus shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Investor agrees that, upon receipt of any notice from the Company pursuant to
Section 2.4(a)(vi)(C), Section 2.4(a)(vi)(D) or Section 2.4(a)(vi)(E) hereof, it
shall, and shall use all reasonable best efforts to cause any sales or placement
agent or agents for the Registrable Shares and the underwriters, if any, to,
forthwith discontinue disposition of the Registrable Shares until such Person
shall have received notice from the Company that such offers and sales of the
Registrable Shares may be resumed and, if applicable, such Person shall have
received copies of such amended or supplemented prospectus and, if so directed
by the Company, to destroy all copies, other than permanent file copies, then in
its possession of the prospectus (prior to such amendment or supplement)
covering such Registrable Shares as soon as practicable after the Investor’s
receipt of such notice.

 

(c)               In the case of any Piggyback Registration, all Registrable
Shares to be included in such registration shall be subject to the applicable
underwriting agreement and the Investor may not participate in such registration
unless the Investor agrees to sell its securities on the basis provided therein
and completes and executes all questionnaires, indemnities, underwriting
agreements and other documents which must be executed in connection therewith,
and provides such other information to the Company or the underwriter as may be
reasonably requested to register such Person’s Registrable Shares.

 

2.5              Obligations of the Parties.

 

(a)               Investor Information. The Investor shall furnish to the
Company in writing such information (“Required Investor Information”) regarding
the Investor, the Registrable Shares held by it and its intended method of
distribution of the Registrable Shares as the Company may from time to time
reasonably request in writing, and shall execute such documents in connection
with such registration as may reasonably be required to effect the registration,
in order for the Company to comply with its obligations under all applicable
securities and other laws and to ensure that the prospectus relating to such
Registrable Shares, or any amendment or supplement to a registration statement
or prospectus, conforms to the applicable requirements of the Securities Act and
the rules and regulations thereunder. If the Investor fails to provide the
requested information or execute such documents in connection with such
registration as may reasonably be required to effect the registration within
five (5) Business Days of the receipt by the Investor of such request, the
Company shall be entitled to refuse to register the Investor’s Registrable
Shares in the applicable registration statement. The Investor shall notify the
Company as promptly as practicable of any inaccuracy or change in any Required
Investor Information previously furnished by the Investor to the Company or of
the occurrence of any event, in either case as a result of which any prospectus
relating to the Registrable Shares contains or would contain an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in connection with any
registration, and promptly furnish to the Company any additional information
required to correct and update such previously furnished Required Investor
Information or required so that such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

- 11 -





(b)               Filing Cooperation. The Investor agrees to cooperate with the
Company as reasonably requested by the Company in connection with the
preparation and filing of any registration statement in which any Registrable
Shares held by the Investor are being included.

 

(c)               Holdback. If requested by the managing underwriter(s) for an
underwritten offering (primary or secondary) of any equity securities (or
securities convertible into or exchangeable or exercisable for equity
securities) of the Company, the Investor hereby agrees not to effect any
Transfer of any shares of Common Stock (or securities convertible into or
exchangeable or exercisable for Common Stock), including any sale pursuant to
Rule 144 under the Securities Act, and not to effect any Transfer of any other
equity security of the Company (in each case, other than as part of such
underwritten public offering) during the ten (10) days prior to, and during the
90-day period (or such shorter period as the managing underwriter(s) may permit
in writing) beginning on, the effective date of the related registration
statement (or date of the prospectus supplement if the offering is made pursuant
to a “shelf” registration) pursuant to which such underwritten offering shall be
made, provided that all of the Company’s executive officers and directors and
any other holders of Common Stock who are selling shares of Common Stock in such
underwritten offering enter into similar agreements for the same time period and
on no less restrictive terms.

 

2.6              Expenses. The Company shall bear all other fees and expenses in
connection with any registration statement prepared, filed or caused to become
effective pursuant to this Article II, including all registration and filing
fees, all printing costs and all fees and expenses of counsel and accountants
for the Company and its Subsidiaries. In no event shall the Company be
responsible for any underwriting, broker or similar commissions of the Investor
or any legal fees or other costs of the Investor that are not described in the
immediately preceding sentence.

 

2.7              Indemnification; Contribution.

 

(a)               In the event any Registrable Shares are included in a
registration statement contemplated by this Agreement, the Company shall, and it
hereby agrees to, indemnify and hold harmless, or cause to be indemnified and
held harmless, the Investor and its officers, directors, managers, partners,
employees, agents, representatives, trustees and controlling Persons, if any, in
any offering or sale of the Registrable Shares, against any losses, claims,
damages or liabilities in respect thereof and expenses (including reasonable
fees and expenses of counsel) or Actions in respect thereof (collectively,
“Claims”), to which each such indemnified party may become subject, insofar as
such Claims (including any amounts paid in settlement effected with the consent
of the Company as provided herein) arise out of or are based upon an untrue
statement or alleged untrue statement of a material fact contained in any
registration statement, or any preliminary or final prospectus contained
therein, or any amendment or supplement thereto, or any document incorporated by
reference therein, or arise out of or are based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, and the Company shall, and it hereby agrees to,
reimburse, upon request, the Investor for any legal or other out-of-pocket fees
and expenses reasonably incurred and documented by it in connection with
investigating or defending any such Claims; provided, that the Company shall not
be liable to the Investor (or its officers, directors, managers, partners,
employees, agents, representatives, trustees and controlling Persons, if any) in
any such case to the extent that any such Claims arise out of or are based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, or preliminary or final prospectus, or
amendment or supplement thereto, in reliance upon and in conformity with the
Required Investor Information furnished to the Company in writing by the
Investor or on behalf of the Investor by any Representative of the Investor,
expressly for use therein, that is the subject of the untrue statement or
omission.

 

- 12 -





(b)               In the event any Registrable Shares are included in a
registration statement contemplated by this Agreement, the Investor shall, and
hereby agrees to indemnify and hold harmless the Company and its officers,
directors, managers, employees, agents, representatives and controlling Persons,
if any, in any offering or sale of its Registrable Shares against any Claims to
which each such indemnified party may become subject, insofar as such Claims
(including any amounts paid in settlement as provided herein), or Actions in
respect thereof, arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any registration statement, or
any preliminary or final prospectus contained therein, or any amendment or
supplement thereto, or any document incorporated by reference therein, or arise
out of or are based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Investor shall, and it hereby agrees to
reimburse the Company for any legal or other out-of-pocket fees and expenses
reasonably incurred and documented by the Company in connection with
investigating or defending any such Claims, in each case only to the extent that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with the Required Investor
Information furnished to the Company in writing by the Investor or its
Representative expressly for use therein that is the subject of the untrue
statement or omission; provided, however, that the liability of the Investor
hereunder shall be limited to an amount equal to the dollar amount of the net
proceeds actually received by the Investor from the sale of Registrable Shares
sold by the Investor pursuant to such registration statement or prospectus.

 

(c)               The Investor and the Company agree that if, for any reason,
the indemnification provisions contemplated by Section 2.7(a) or Section 2.7(b)
are unavailable to or are insufficient to hold harmless an indemnified party in
respect of any Claims referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such Claims in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other hand, with respect to the applicable offering of securities. The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such indemnifying party or by
such indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
If, however, the allocation in the first sentence of this Section 2.7(c) is not
permitted by applicable Law, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative faults, but also the relative
benefits of the indemnifying party and the indemnified party, as well as any
other relevant equitable considerations. The parties hereto agree that it would
not be just and equitable if contributions pursuant to this Section 2.7(c) were
to be determined by pro rata allocation or by any other method of allocation
which does not take into account the equitable considerations referred to in the
preceding sentences of this Section 2.7(c). The amount paid or payable by an
indemnified party as a result of the Claims referred to above shall be deemed to
include (subject to the limitations set forth in Section 2.8) any legal or other
out-of-pocket fees or expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Action. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Notwithstanding the foregoing, the
Investor shall not be liable to contribute any amount in excess of the dollar
amount equal to the sum of (i) the net proceeds received by the Investor from
the sale of Registrable Shares sold by the Investor pursuant to such
registration statement or prospectus, minus (ii) any amounts paid or payable by
the Investor pursuant to Section 2.7(b) (except in the case of fraud or willful
misconduct by the Investor).

 

- 13 -





2.8              Indemnification Procedures.

 

(a)               If an indemnified party shall desire to assert any claim for
indemnification provided for under Section 2.7 in respect of, arising out of or
involving a Claim or Action against the indemnified party, such indemnified
party shall notify the Company or the Investor, as the case may be (the
“Indemnifying Party”), in writing of such Claim, the amount or the estimated
amount of damages sought thereunder to the extent then ascertainable (which
estimate shall not be conclusive of the final amount of such Claim), any other
remedy sought thereunder, any relevant time constraints relating thereto and, to
the extent practicable, any other material details pertaining thereto (a “Claim
Notice”) promptly after receipt by such indemnified party of written notice of
the Claim; provided, that failure to provide a Claim Notice shall not affect the
indemnification obligations provided hereunder except to the extent the
Indemnifying Party shall have been materially prejudiced as a result of such
failure. The indemnified party shall deliver to the Indemnifying Party, promptly
after the indemnified party’s receipt thereof, copies of all notices and
documents (including court papers) received by the indemnified party relating to
the Claim; provided, however, that failure to provide any such copies shall not
affect the indemnification obligations provided hereunder except to the extent
the Indemnifying Party shall have been materially prejudiced as a result of such
failure.

 

- 14 -





(b)               The Indemnifying Party shall have the right to assume the
defense of any Claim for which indemnification is being sought and if the
Indemnifying Party assumes such defense, the Indemnifying Party shall employ
counsel for such defense that is reasonably satisfactory to the indemnified
party and shall pay all reasonable out-of-pocket fees and expenses incurred in
connection with such defense. Should the Indemnifying Party so elect to assume
the defense of a Claim, the Indemnifying Party will not be liable to the
indemnified party for legal expenses subsequently incurred by the indemnified
party in connection with the defense thereof, unless: (i) the Indemnifying Party
has agreed in writing to pay such fees and expenses; (ii) the Indemnifying Party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such indemnified party; or (iii) such
indemnified party shall have been advised by counsel that an actual or potential
conflict of interest exists if the same counsel were to represent such
indemnified party and the Indemnifying Party or any other indemnified party (in
which case, if such indemnified party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party);
provided, that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to not more
than one local counsel that may be required in the opinion of such firm) at any
time for all indemnified parties hereunder. If the Indemnifying Party assumes
such defense, the indemnified party shall have the right to participate in the
defense thereof and to employ counsel, at its own expense (except as provided in
the immediately preceding sentence), separate from the counsel employed by the
Indemnifying Party. If the Indemnifying Party chooses to defend any Claim, the
indemnified party shall reasonably cooperate in the defense or prosecution
thereof. Such cooperation shall include the retention and (upon the Indemnifying
Party’s request) the provision to the Indemnifying Party of records and
information that are reasonably relevant to such Claim, and the indemnified
party shall use reasonable best efforts to make its employees and other
representatives available on a mutually convenient basis during regular business
hours to provide additional information and explanation of any material provided
hereunder. Whether or not the Indemnifying Party shall have assumed the defense
of a Claim, the indemnified party shall not admit any liability with respect to,
or settle, compromise or discharge, such Claim without the Indemnifying Party’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed). The Indemnifying Party may pay, settle or compromise a
Claim without the written consent of the indemnified party, so long as such
settlement includes (A) an unconditional release of the indemnified party from
all liabilities and obligations in respect of such Claim, (B) does not subject
the indemnified party to any injunctive relief or other equitable remedy, and
(C) does not include a statement or admission of fault, culpability or failure
to act by or on behalf of any indemnified party.

 

2.9              Rule 144. The Company will (i) file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, will, upon the request of the Investor, make publicly
available other information), (ii) take such further action as the Investor may
reasonably request, all to the extent required from time to time to enable the
Investor to sell Common Stock without registration under the Securities Act
within the limitation of the exemptions provided by (a) Rule 144 under the
Securities Act, as such rule may be amended from time to time or (b) any similar
rule or regulation hereafter adopted by the SEC, (iii) provide opinion(s) of
counsel as may be reasonably necessary in order for the Investor to avail itself
of any such rule or regulation to allow the Investor to sell such Common Stock
without registration, and (iv) remove, or cause to be removed, the notation of
any restrictive legend on the Investor’s book-entry account maintained by the
Company’s transfer agent, and bear all costs associated with the removal of such
legend in the Company’s books. Upon the reasonable request of the Investor, the
Company will deliver to the Investor a written statement as to whether the
Company has filed the reports required to be filed under the Exchange Act for a
period of at least ninety (90) days prior to the date of such written statement.

 

- 15 -





2.10          Transfer of Registration Rights. The rights of the Investor under
this Agreement may be assigned to any direct or indirect transferee (including
any Affiliate) of the Investor permitted under this Agreement who agrees in
writing to be subject to and bound by all the terms and conditions of this
Agreement. In furtherance of the foregoing and in lieu of an assignment of
rights pursuant to the foregoing sentence, if requested by the Investor in
connection with any such Transfer by the Investor, the Company will enter into
one or standalone registration rights agreements for the benefit of such direct
or indirect transferee providing for registration rights that are substantially
consistent with the rights of the Investor under this Agreement. The Company
shall use its reasonable best efforts to amend or supplement the Shelf
Registration Statement or related prospectus as may be necessary in order to
reflect any distribution or transfer of Registrable Shares by the Investor to
any of its direct or indirect equity holders that does not involve a disposition
for value upon written notice by any such direct or indirect equity holder to
the Company of any such distribution or transfer, provided that any such direct
or indirect equity holder provides such information to the Company as may be
reasonably requested to effect such amendment or supplement of the Registration
Statement or related prospectus.

 

Article III

 
MISCELLANEOUS

 

3.1              Notices. Except for notices that are specifically required by
the terms of this Agreement to be delivered orally, all notices, requests,
claims, demands and other communications hereunder shall be in writing and shall
be deemed given, delivered and/or provided (a) when delivered personally or when
sent by email of a .pdf attachment (provided, that no notice of non-delivery is
generated), or (b) on the next Business Day when dispatched for overnight
delivery by Federal Express or a similar courier, in either case, to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

 

if to the Company, to:

 

Franchise Group, Inc.

1716 Corporate Landing Parkway

Virginia Beach, VA 23454

Attention: General Counsel or Legal Department

 

with a copy to:

 

Troutman Sanders LLP

600 Peachtree Street, NE

Suite 3000

Atlanta, GA 30308

Email: david.ghegan@troutman.com

Attention: David W. Ghegan, Esquire

 

- 16 -





if to the Investor, to:

 

Kayne FRG Holdings, L.P.

1800 Avenue of the Stars, 3rd Floor

Los Angeles, CA 90067

Attention: Seth Zeleznik

Email: szeleznik@kaynecapital.com

Telephone No.: (424) 581-3809

 

with a copy to:

 

Paul Hastings LLP

515 S. Flower Street, 25th Floor

Los Angeles, CA 90071

Email: jenniferhildebrandt@paulhastings.com

Attention: Jennifer B. Hildebrandt

 

 

3.2              Waiver. No failure by any Party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition, regardless of how long such failure continues.

 

3.3              Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the Parties.

 

3.4              Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
Any dispute relating hereto shall be heard exclusively in the state or federal
courts of the State of Delaware, and the parties irrevocably agree to
jurisdiction and venue therein.

 

3.5              WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE PERFORMANCE OF SERVICES THEREUNDER OR RELATED THERETO. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A
CLAIM, (B) SUCH PARTY HAS CONSIDERED AND UNDERSTANDS THE IMPLICATIONS OF THIS
WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 3.5.

 

- 17 -





3.6              Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

3.7              Further Action. The Parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

 

3.8              Delivery by Electronic Transmission. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine, .PDF or via email, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of electronic transmission by a
facsimile machine, .PDF or via email to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through
such electronic transmission as a defense to the formation of a contract and
each such party forever waives any such defense.

 

3.9              Entire Agreement. This Agreement and the Subscription Agreement
embody the entire agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.

 

3.10          Remedies. To the fullest extent permitted by applicable Law, any
Person having any rights under any provision of this Agreement or any other
agreements contemplated hereby shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by Law.

 

- 18 -





3.11          Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document, or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof, and references to all attachments thereto and
instruments incorporated therein. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification. Any Law defined or referred to herein or in any agreement or
instrument that is referred to herein means such Law as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws. All references to any period of days shall be deemed to be to
the relevant number of calendar days unless otherwise specified. When
calculating the period of time before which, within which or following which,
any act is to be done or step taken under this Agreement, the date that is the
reference date in calculating such period will be included, and if the last day
of a period measured in Business Days is a non-Business Day, the period in
question will end on the next succeeding Business Day. The use of the words
“or,” “either” and “any” shall not be exclusive. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Wherever a
conflict exists between this Agreement and any other agreement, this Agreement
shall control but solely to the extent of such conflict.

 

3.12          Amendments. This Agreement may be amended or modified in writing
by the Company and the Investor.

 

[Signature Pages Follow.]

 

 

 

 

 

 

 



- 19 -



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

 

COMPANY:

 



 



 FRANCHISE GROUP, INC.           By: /s/ Eric Seeton     Name: Eric Seeton  
Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

Signature Page to Registration Rights Agreement





 

INVESTOR:

 

 

 Kayne frg HOLDINGS, L.P.     By:           By: /s/ Jon Levinson     Name: Jon
Levinson   Title: Managing Director

 

 





 

 

 

 

 

 



 

 

